                                          Case 5:16-cv-01120-LHK Document 548 Filed 02/08/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GREGOR LESNIK, et al.,                              Case No. 16-cv-01120-LHK (SVK)
                                   8                    Plaintiffs,
                                                                                             ORDER ON ADMINISTRATIVE
                                   9              v.                                         MOTION FOR LEAVE TO FILE
                                                                                             UNDER SEAL
                                  10     EISENMANN SE, et al.,
                                                                                             Re: Dkt. No. 526
                                  11                    Defendants.

                                  12          Now before the Court is Plaintiffs’ Administrative Motion to File Documents Under Seal
Northern District of California
 United States District Court




                                  13   (Dkt. 526) seeking to seal certain materials submitted to the Court in connection with the

                                  14   Plaintiffs’ Opposition to Defendant Eisenmann Corporation’s Motion to Retain Confidentiality

                                  15   Designations (Dkt. 525). Courts recognize a “general right to inspect and copy public records and

                                  16   documents, including judicial records and documents.” Kamakana v. City & Cnty. Of Honolulu,

                                  17   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Communs., Inc., 435 U.S. 589, 597

                                  18   & n.7 (1978)). A request to seal court records therefore starts with a “strong presumption in favor

                                  19   of access.” Kamakana, 447 F.3d at 1178 (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331

                                  20   F.3d 1122, 1135 (9th Cir. 2003)). The standard for overcoming the presumption of public access

                                  21   to court records depends on the purpose for which the records are filed with the court. A party
                                       seeking to seal court records relating to motions that are “more than tangentially related to the
                                  22
                                       underlying cause of action” must demonstrate “compelling reasons” that support secrecy. Ctr. For
                                  23
                                       Auto Safety v. Chrysler Grp., 809 F.3d 1092, 1099 (9th Cir. 2016). For records attached to
                                  24
                                       motions that re “not related, or only tangentially related, to the merits of the case,” the lower
                                  25
                                       “good cause” standard of Rule 26(c) applies. Id.; see also Kamakana, 447 F.3d at 1179. A party
                                  26
                                       moving to seal court records must also comply with the procedures established by Civil Local
                                  27
                                       Rule 79-5.
                                  28
                                          Case 5:16-cv-01120-LHK Document 548 Filed 02/08/21 Page 2 of 3




                                   1          Here, the “good cause” standard applies because the information the parties seek to seal

                                   2   was submitted to the Court in connection with a discovery-related motion, rather than a motion

                                   3   that concerns the merits of the case. The Court may reach different conclusions regarding the

                                   4   sealing these documents under different standards or in a different context. Having considered the

                                   5   motions to seal, supporting declarations, and the pleadings on file, and good cause appearing, the

                                   6   Court ORDERS as follows:

                                   7

                                   8                                              Court’s Ruling
                                                  Document Sought to be            on Motion to         Reason(s) for Court’s Ruling
                                   9                      Sealed                         Seal
                                       Ex. G to Supplemental Declaration of      GRANTED as to       Good cause exists to seal the
                                  10   William C. Dresser in Opposition to                           redacted portions of this document
                                                                                    the redacted
                                       Defendant Eisenmann Corporation’s         portions of Ex. G   because they are narrowly tailored to
                                  11
                                       Motion to Retain Confidentiality            in Dkt. 525-1     protect information concerning the
                                  12   Designations (Dkt. 525-1) (“Supp.                             parties’ confidential settlement
Northern District of California




                                       Dresser Decl.”)                                               agreement
 United States District Court




                                  13   Ex. H to the Supp. Dresser Decl.          GRANTED as to       Good cause exists to seal the
                                                                                    the redacted     redacted portions of this document
                                  14                                                                 because they are narrowly tailored to
                                                                                 portions of Ex. H
                                                                                   in Dkt. 525-1     protect information concerning the
                                  15
                                                                                                     parties’ confidential settlement
                                  16                                                                 agreement
                                       Ex. J-2 to the Supp. Dresser Decl.        GRANTED as to       Good cause exists to seal the
                                  17                                                the redacted     redacted portions of this document
                                                                                  portions of Ex.    because they are narrowly tailored to
                                  18                                                                 protect information concerning the
                                                                                 J-2 in Dkt. 525-1
                                  19                                                                 parties’ confidential settlement
                                                                                                     agreement
                                  20   Ex. L to the Supp. Dresser Decl.           DENIED as to       Ex. L to the Supp. Dresser Decl.
                                                                                   Ex. L to the      (Dkt. 525-1) does not contain
                                  21                                              Supp. Dresser      redactions and was not filed under
                                                                                 Decl. (Dkt. 525-    seal; therefore, the Court denies the
                                  22
                                                                                 1); GRANTED         motion to seal to the extent it seeks
                                  23                                            as to Ex. L to the   to seal that document. Ex. L to the
                                                                                  Declaration of     Dresser Sealing Decl. (Dkt. 527) is a
                                  24                                                William C.       different document that may remain
                                                                                    Dresser in       under seal because it is an email that
                                  25                                                                 contains only (1) an introductory
                                                                                  Support of the
                                                                                Motion for Leave     message that the Court did not
                                  26
                                                                                to File under Seal   consider in in ruling on the Motion
                                  27                                                (Dkt. 527)       to Retain Confidentiality
                                                                                (“Dresser Sealing    Designations and (2) a copy of the
                                  28                                                  Decl.”)        same email that appears as Ex. M to
                                                                                        2
                                         Case 5:16-cv-01120-LHK Document 548 Filed 02/08/21 Page 3 of 3




                                                                                               the Supp. Dresser Decl. that is sealed
                                   1
                                                                                               for the reasons stated below.
                                   2   Ex. M to the Supp. Dresser Decl.   GRANTED as to        Good cause exists to seal certain of
                                                                             the redacted      the redacted portions of this
                                   3                                                           document because they are narrowly
                                                                          portions of Ex. M
                                   4                                        in Dkt. 525-1      tailored to protect information
                                                                                               concerning the parties’ confidential
                                   5                                                           settlement agreement. The
                                                                                               remaining redacted portions list
                                   6                                                           names of people identified as
                                                                                               employees of Vuzen whose
                                   7
                                                                                               identities remain confidential under
                                   8                                                           the parties’ Protective Order.

                                   9          SO ORDERED.

                                  10   Dated: February 8, 2021

                                  11

                                  12
Northern District of California




                                                                                              SUSAN VAN KEULEN
 United States District Court




                                  13                                                          United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                 3
